Filed 12/30/22
                       CERTIFIED FOR PUBLICATION


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                  DIVISION ONE

                           STATE OF CALIFORNIA



 CHRISTOPHER BOX,                         D080573
        Petitioner,
        v.                                (San Diego County
                                          Super. Ct. No. CR107823)
 THE SUPERIOR COURT OF
 SAN DIEGO COUNTY,
        Respondent;

 THE PEOPLE,
        Real Party in Interest.



       Petition for writ of mandate from an order of the Superior Court of
San Diego County, Howard H. Shore, Judge. Petition granted.
       Rebecca P. Jones and Knut S. Johnson for Petitioner.
       Summer Stephan, District Attorney, Linh Lam, Valerie Ryan, Ron
Jakob, and Anne Spitzberg, Deputy District Attorneys, for Real Party in
Interest.
      Absent waiver of work product privilege, must a prosecutor’s jury
selection notes be produced in postconviction discovery under Penal Code

section 1054.91 to facilitate a Batson/Wheeler challenge?2 This is an issue
we previously addressed in People v. Superior Court (Jones) (2019) 34
Cal.App.5th 75 (Jones I). In People v. Superior Court (Jones) (2021) 12
Cal.5th 348 (Jones II), the Supreme Court sidestepped the applicability of
work product privilege by finding a waiver on the facts of that case. But it
did not depublish Jones I, nor did it say anything in Jones II that cast doubt
on our reasoning with respect to the general inapplicability of the work
product privilege to jury selection notes in the Batson/Wheeler context.
      Accordingly, Jones I remains good law and we reaffirm the correctness
of the conclusions we reached in that opinion. Where a prima facie case of
racial bias under Batson/Wheeler has been made, a defendant is entitled to
discover the prosecution’s jury selection notes under section 1054.9. Those
notes are not categorically shielded from discovery by the absolute work
product privilege. (§ 1054.6; see Code Civ. Proc., § 2018.030, subd. (a).) To
the extent the People maintain that those notes reflect the prosecution’s
impressions, conclusions, opinions, or legal research and theories about case
strategy independent of conclusions or impressions about prospective jurors,
they bear the burden to make that foundational proffer and seek appropriate
redactions from the trial court.




1     Further undesignated statutory references are to the Penal Code.
2     See Batson v. Kentucky (1986) 476 U.S. 79 (Batson); People v. Wheeler
(1978) 22 Cal.3d 258 (Wheeler).
                                       2
               FACTUAL AND PROCEDURAL BACKGROUND

      In 1990, a San Diego jury convicted petitioner of three counts of first
degree murder, attempted premeditated murder, first degree robbery,
conspiracy to commit robbery, and residential burglary with associated
weapons use enhancements. After the jury found special circumstances of
multiple murder and murder during the commission of robbery and burglary,
Box was sentenced to death in 1991. (People v. Box (2000) 23 Cal.4th 1153,
1171 (Box).)
      Box is African American, his codefendant was Hispanic, and the three
murder victims were White. (Box, supra, 23 Cal.4th at p. 1218.) During jury
selection, the prosecutor used two of her peremptory challenges to excuse
both African Americans who were seated in the jury box. Defense counsel
objected under Wheeler. Although the court did not find a prima facie
showing of racial bias as to either strike, it permitted the prosecutor to state

her reasons for excusing the jurors on the record.3 Later the prosecutor used
a peremptory challenge to excuse an alternate juror, and the defense again
raised a Wheeler challenge. The court again found no prima facie case, but

permitted the prosecutor to offer reasons for the strike.4 The judge then




3      Each side was given 30 peremptory strikes. The prosecutor used her
third peremptory to excuse African American prospective juror Carl H. In
volunteering reasons, she noted that Carl worked at a waste treatment
facility where employees were known to be “high as kites,” and she faulted
him for minimizing his prior misdemeanor arrests. The prosecutor later used
her 18th peremptory strike to excuse the second African American
prospective juror seated in the box, Stephen A. Stephen’s voir dire testimony
and the prosecutor’s volunteered reasons for striking him are discussed in
detail in the discussion.

                                        3
denied the motion, finding the prosecutor had not engaged in “racial
discrimination” because she would not have excluded a Black prosecutor or
police officer from the jury. Ultimately one African American alternate juror
was seated, but none of the 12 jurors who deliberated the verdicts was
African American. (See Box, at p. 1187.)
      On automatic appeal, the Supreme Court rejected Box’s claim that the
trial court erred in denying his Batson/Wheeler motion. (Box, supra, 23

Cal.4th at pp. 1188−1190.)5 Applying the since discredited “strong likelihood
or reasonable inference” standard, it upheld the trial court’s determination
that no prima facie case of purposeful discrimination had been made. (Box,
at pp. 1188−1189.) It further reasoned that the record “clearly established
non-race-related reasons why a prosecutor might want to excuse these




4     Jury selection proceeded without questionnaires that would provide
demographic information. Whereas defense counsel believed that prospective
alternate Stephanie W. was African American, the trial judge was unsure,
and the prosecutor did not believe she was. The prosecutor in any event
indicated she had stricken Stephanie for her failure to report a residential
burglary to police and reentering her apartment accompanied by a neighbor.
The court seemed quizzical given the juror’s explanation that she had
followed the advice of her firefighter friend. Alluding to the possibility that
the prosecutor’s explanations amounted to shooting herself in the foot, the
court commented that she “got one foot with [Stephen A.]” and was now
“taking aim on the second one.”
5     “Although defendant cited only Wheeler when making his motions, on
appeal a Wheeler motion is treated as a motion under Wheeler and Batson.”
(People v. Chism (2014) 58 Cal.4th 1266, 1309, fn. 14.)
                                       4
prospective jurors,” including their past interactions with police. (Id. at

p. 1189.)6
      Box filed petitions for writ of habeas corpus in state court in 2000
(S087643) and 2007 (S153345). Only the first state habeas petition raised a
Batson/Wheeler claim. Currently he is litigating a Batson claim in his
federal habeas petition (28 U.S.C. § 2254) pending in the United States
District Court for the Southern District of California (04-CV-619-AJB).
      The availability of postconviction discovery of a prosecutor’s jury
selection notes came before this court in Jones I, which was affirmed on
narrower grounds in Jones II. (See discussion, post.) In January 2022,
shortly after the California Supreme Court decided Jones II, Box filed a
motion to compel the District Attorney to produce copies of the trial
prosecutor’s jury selection notes to support his federal habeas claim of Batson
error. The People admitted that the requested notes had been located, but
objected to their production on grounds of work product privilege. Urging the
court to construe Jones II as standing for the narrow holding that work
product privilege over juror notes could be waived, the District Attorney
asserted that no such waiver had occurred in this case.


6     In Johnson v. California (2005) 545 U.S. 162 (Johnson), the United
States Supreme Court held that California courts had been applying “an
inappropriate yardstick by which to measure the sufficiency of a prima facie
case.” (Id. at p. 168.) Rather than impose an evidentiary burden at the
outset, “a defendant satisfies the requirements of Batson’s first step by
producing evidence sufficient to permit the trial judge to draw an inference
that discrimination has occurred.” (Johnson, at p. 170.) Moreover, the
question is not whether “the prosecutor’s strikes could be justified by race
neutral reasons” imagined by the court (id. at p. 165), but rather whether the
actual reason jurors were stricken was discriminatory (id. at p. 172). Federal
courts have since reasoned that Box was abrogated by Johnson. (Shirley v.
Yates (9th Cir. 2015) 807 F.3d 1090, 1101; Johnson v. Finn (9th Cir. 2011)
665 F.3d 1063, 1068.)
                                        5
      At a law and motion hearing in March 2022, Judge Howard Shore
asked for clarification of language at the end of Jones II suggesting that
disclosure of jury notes could in certain cases “risk unnecessary incursion on
the confidentiality of attorney work product” and “reveal opinions and
impressions of the case and legal strategy.” (See Jones II, supra, 12 Cal.5th
at p. 366.) In such a case, Jones II suggested the trial court could on a
foundational showing undertake an in camera review to determine whether
absolute work product protection applied to some or all of the material and
make necessary redactions “to protect core work product that is not relevant
to the Batson/Wheeler challenge at issue.” (Jones II, at p. 366.) Defense
counsel replied that this simply meant the People could make a foundational
proffer that the notes contained privileged work product, but no proffer had
been made to warrant such review here. Moreover, defense counsel argued
that the jury selection notes were not privileged work product as held in
Jones I.
      In an abundance of caution, the court decided to review the jury
selection notes in camera. The People filed a motion to reconsider the in
camera review, which the court denied. In May 2022, after reviewing the 34
pages of notes, Judge Shore denied the motion to compel. Assuming the
absolute work product privilege applied, the court determined that the
prosecutor had not made testimonial use of those notes to waive that
privilege during jury selection.
      Box filed this petition for writ of mandate in June requesting we vacate
the trial court’s order and direct it to grant the motion to compel. We issued
an order to show cause. The District Attorney filed a formal return, and Box
filed a traverse.




                                       6
                                 DISCUSSION

      Box contends the trial court should have granted his discovery motion.
He asserts the court erred in presuming an applicable work product privilege,
claiming that Jones I remains good law. He further maintains that even if
the jury notes were privileged, the court should have found that the
prosecutor waived the privilege in referring to her notes during jury selection.
      To understand Box’s claims, and our conclusion that mandamus relief
is warranted, we begin with an exploration of relevant case and statutory
authority. We then address three threshold procedural arguments raised by
the People before explaining why we agree with Box on the merits that
absolute work product privilege does not apply to the entirety of the
prosecutor’s notes. Because the trial court applied the incorrect standard, we
find it appropriate to direct the court to reconsider the discovery motion in
the first instance guided by this opinion.

A.    Legal Principles

      More than forty years ago, the California Supreme Court held in
Wheeler, supra, 22 Cal.3d 258 that the use of peremptory challenges to
remove prospective jurors on the basis of group bias violated the state
constitutional right to a jury trial before a representative cross-section of the
community. (Id. at pp. 276−277; see Cal. Const., art. I, § 16.) In 1986, the
United States Supreme Court similarly concluded that discriminatory use of
peremptory strikes violated the Equal Protection Clause of the Fourteenth
Amendment to the federal constitution. (Batson, supra, 476 U.S. at p. 86.)
Together, Batson and Wheeler give litigants the right to challenge an
opponent’s purposeful discrimination in exercising preemptive strikes.
      Trial courts use a three step burden-shifting framework to evaluate
Batson/Wheeler claims. A moving defendant bears the burden to show a
                                        7
prima facie case of discriminatory purpose in the exercise of peremptory
challenges. If the prima facie case has been made, the burden shifts to the
prosecution to provide a race-neutral reason for the strike. In the third stage,
trial courts decide whether the defendant has met his or her ultimate burden
to prove purposeful discrimination. (People v. Scott (2015) 61 Cal.4th 363,
383 (Scott).) Often, the stage-three inquiry comes down to whether the trial
court finds the prosecutor’s stated reasons for the strike credible. (Jones II,
supra, 12 Cal.5th at pp. 357−358.)
      Criminal discovery procedures are detailed in sections 1054 et seq.
No discovery is allowed except as statutorily authorized or mandated by the
federal constitution. (§ 1054, subd. (e).) Certain mandatory disclosure
obligations are placed on the prosecution and defense. (§§ 1054.1, 1054.3.)
Under section 1054.6, neither side “is required to disclose any materials or
information which are work product as defined in subdivision (a) of Section
2018.030 of the Code of Civil Procedure . . . .” In turn, section 2018.030,
subdivision (a) of the Code of Civil Procedure defines as core work product
“an attorney’s impressions, conclusions, opinions, or legal research or
theories.” Because section 1054.6 refers expressly to this subdivision and not
the qualified work product privilege codified at Code of Civil Procedure
section 2018,030, subdivision (b), only core work product is shielded from
discovery in criminal cases. (Jones I, supra, 34 Cal.App.5th at pp. 80−81,
citing People v. Zamudio (2008) 43 Cal.4th 327, 355.)
      Postconviction discovery is governed by section 1054.9, which provides
a limited statutory right to discovery for defendants sentenced to a term of 15




                                        8
years or more.7 A defendant may file a discovery motion in connection with
pending or prospective habeas corpus proceedings and motions to vacate a
judgment. (§ 1054.9, subd. (a).) Upon a showing of good faith but
unsuccessful efforts to obtain discovery materials from trial counsel, a
defendant shall be provided reasonable access to any discovery materials he
would have been entitled to at trial. (§ 1054.9, subds. (a), (c).)
      This case involves the interplay between postconviction discovery and
habeas challenges under Batson/Wheeler. Because this court’s prior decision
in Jones I is central to our analysis, we discuss the case in some detail.
      Convicted of capital murder in 1994, Bryan Jones filed a state petition
for habeas corpus twenty years later raising a Batson/Wheeler challenge to
the prosecutor’s peremptory strikes of three African American prospective
jurors. The trial court had denied defendant’s Batson/Wheeler motion.
Although it found a prima facie case of discrimination, it accepted the
prosecutor’s explanation that the strikes were based on an internal numeric
jury rating system. (Jones I, supra, 34 Cal.App.5th at p. 78.) When his
habeas corpus attorney sought postconviction discovery of the prosecutor’s
jury selection notes twenty years later, the court granted the discovery
request. (Id. at p. 79.)
      The People petitioned for writ of mandate and/or prohibition in Jones I,
and we upheld the trial court’s discovery order on two alternative grounds.
First, and most relevant here, we concluded that there was no absolute work



7     Prior to January 1, 2019, section 1054.9 applied only to defendants
sentenced to death or life imprisonment without possibility of parole. (See
Stats. 2002, ch. 1105, § 1; Stats. 2018, ch. 482, § 2.) Most recently, the
Legislature expanded the statute to cover defendants who had ever been
convicted of a serious or violent felony resulting in a sentence of 15 or more
years. (Stats. 2019, ch. 483, § 1.)
                                        9
product privilege protecting a prosecutor’s jury selection notes from discovery
where the defendant established a prima facie case of purposeful
discrimination under Batson/Wheeler. (Jones I, supra, 34 Cal.App.5th at
p. 81.) We highlighted discussion in Foster v. Chatman (2016) 578 U.S. 488
suggesting that a prosecutor’s notes are probative in evaluating the actual
reasons behind a strike. (Jones I, at p. 81.) Although the notes would
undoubtedly reveal the prosecutor’s impressions, conclusions, or opinions
about prospective jurors, we found it less clear that they would reveal any
such impressions about the prosecutor’s legal theory of the case. (Id. at
p. 82.) In the third stage of Batson/Wheeler, where the very object is to
evaluate the genuineness of the prosecutor’s stated reasons for excusing a
prospective juror, we reasoned that constitutional principles outweighed
concerns over protecting work product. (Jones I, at p. 82.) As such, the trial
court did not err in granting defendant discovery of the prosecutor’s jury

selection notes. (Id. at p. 83.)8




8     We framed the applicable review standard as abuse of discretion, the
standard typically applied for discovery rulings. (Jones I, supra, 34
Cal.App.5th at p. 79.) But “[t]he abuse of discretion standard is not a unified
standard; the deference it calls for varies according to the aspect of a trial
court’s ruling under review. The trial court’s findings of fact are reviewed for
substantial evidence, its conclusions of law are reviewed de novo, and its
application of the law to the facts is reversible only if arbitrary and
capricious.” (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711–712.)
As to the legal question of whether absolute work product privilege shields a
prosecutor’s jury selection notes from postconviction discovery, Jones I
applied independent review, as we do here.
                                       10
      As a separate and alternative ground, we held in Jones I that even if
the prosecutor’s jury selection notes were shielded from discovery under
section 1054.6 by the absolute work product privilege, the prosecutor had
waived the privilege by expressly referring to their contents during the
Batson/Wheeler hearing. (Jones I, supra, 34 Cal.App.5th at pp. 83−85.) We
noted that work product protection is waived when a witness testifies as to
the work’s content. (Id. at pp. 83−84.) Observing that a prosecutor is
generally the sole relevant witness in a Batson/Wheeler hearing, we
concluded that his reference to his jury selection notes throughout voir dire
waived any work product privilege. (Jones I, at p. 84.) The prosecutor
justified the strikes by claiming he had numerically evaluated jurors based
on questionnaires and shared those numeric ratings with the court, waiving
any claim to privilege. (Id. at pp. 84−85.)
      The People petitioned for review, and the Supreme Court affirmed in
Jones II, supra, 12 Cal.5th 348 by following the narrower of the two grounds
articulated in Jones I. Noting the difference between absolute and qualified
work product privilege, the Supreme Court sidestepped the broader question
of whether jury selection notes are entitled to absolute protection under Code
of Civil Procedure section 2018.030, subdivision (a). (Jones II, at p. 362.)
Instead, it agreed with our conclusion in Jones I that any work product
protection had been waived under the facts of the case. (Jones II, at p. 362.)
By invoking an undisclosed juror rating system in his notes to justify his
peremptory strikes during the second stage of the Batson/Wheeler inquiry,
the prosecutor put the substance of any privileged material at issue. (Jones
II, at pp. 364−365.) Neither the defense nor the trial court had a way to
evaluate whether a juror rating system they had never seen was truly race-
neutral. (Id. at p. 365.) The court was careful to say that waiver would not


                                       11
occur where an attorney “simply glances at her or his notes to recall a
particular answer provided during voir dire” and instead was limited to
instances where attorneys made “ ‘testimonial use’ ” of undisclosed writings.
(Ibid.)
      In following this narrower path, Jones II observed that the law
provides a remedy against overbroad discovery. “Though the notes may
illuminate an attorney’s opinions and impressions of prospective jurors—the
matter specifically at issue in a Batson/Wheeler claim—they may also reveal
opinions and impressions of the case and legal strategy.” (Jones II, supra, 12
Cal.5th at p. 366.) The People could resist overbroad discovery by making a
foundational proffer that disclosure would reveal impressions, opinions, or
legal research or theories unrelated to jury selection. Upon an adequate
showing, the court could determine through in camera inspection whether
absolute work product protection applied to some or all of the material.
(Ibid.) “In this way, the trial court may ensure on a ‘case by case’ basis
[citation] that necessary redactions are made to protect core work product
that is not relevant to the Batson/Wheeler challenge at issue.” (Jones II, at
p. 366.)

B.    Threshold Procedural Challenges

      Box’s petition raises an issue discussed by this court in Jones I but
largely sidestepped by the Supreme Court in Jones II. Regardless of any
issue of waiver, are a prosecutor’s jury selection notes core work product
shielded from disclosure in postconviction proceedings that raise a Batson
claim? Before we reach this issue on the merits, we must address three
threshold procedural challenges raised by the People.




                                       12
       1.     No pending state habeas petition

       The People argue that this case is unlike Jones I/II because there is no
pending or anticipated state habeas petition. Section 1054.9, subdivision (a)
entitles defendants convicted of a serious or violent felony to postconviction
discovery “upon the prosecution of . . . a postconviction writ of habeas corpus
or a motion to vacate a judgment,” or “in preparation to file that writ or
motion.” (Italics omitted.) Box currently has no pending state habeas
petition. He is currently prosecuting a federal habeas petition after
exhausting his state remedies.
       But as Box suggests, nothing in section 1054.9 limits postconviction
discovery to a pending or anticipated habeas petition in state court. Although
federal courts have their own discovery procedures, there is nothing in the
plain language of section 1054.9 that would preclude Box from seeking
postconviction discovery in state court to support his pending federal petition.
(See, e.g., Caitlin v. Superior Court (2011) 51 Cal.4th 300, 307 [plain
language of section 1054.9 does not permit trial court to deny a postconviction
discovery request as untimely].) And even if it did, Box could seek discovery
in “preparation to file” a new state habeas petition. (§ 1054.9, subd. (a); see
In re Steele (2004) 32 Cal.4th 682, 691 (Steele) [postconviction discovery
under section 1054.9 is available “to assist in stating a prima facie case for

relief”].)9




9      Effective January 1, 2023, section 1473 will permit a habeas corpus
petition based on newly discovered evidence of racial bias in a criminal
conviction or sentence. (Stats. 2022, ch. 739, § 3.5(f) (Assem. Bill No. 256).)
The parties do not address, nor do we consider, whether this might apply to
Box.
                                       13
      2.    No mandatory disclosure obligations

      Next, the People maintain that Box is not entitled to discovery of the
prosecutor’s jury selection notes because they are not subject to mandatory

disclosure under section 1054.1.10 This contention requires little discussion.
“[T]he fact that jury selection notes are not included in Penal Code section
1054.1 as items of mandatory pretrial discovery, along with witness lists and
defendant statements, does not mean that the jury selection notes are not
discoverable under section 1054.9.” (Jones II, supra, 12 Cal.5th at p. 361,
fn. 9.) Section 1054.9, subdivision (c) entitles a defendant to discovery
materials to which he “would have been entitled at the time of trial.” “Use of
the conditional perfect tense−‘would have been’−indicates the Legislature
intended broader discovery than just materials to which the defendant was
entitled.” (In re Steele, supra, 32 Cal.4th at p. 696.) It includes “ ‘materials to
which the defendant would have been entitled had he or she requested
them.’ ” (Ibid.; see § 1054, subd. (e) [discovery may be mandated by other
express statutory provisions or the federal constitution].) So the fact that
Box did not request the notes during the original trial is irrelevant. Indeed,
the only reason the People suggest Box would not be entitled to the jury
selection notes is their assertion of work product privilege, a claim we
address and reject on the merits (post).




10    Section 1054.1 requires the prosecution to disclose to the defense
names and addresses of anticipated trial witnesses, statements of all
defendants, real evidence seized or obtained during the investigation, felony
convictions of material witnesses, and any written or recorded witness
statements or reports.
                                        14
      3.    Not a stage-three Batson/Wheeler case

      Finally, the People maintain that Box is not entitled to postconviction
discovery of the prosecutor’s jury selection notes because, unlike in
Jones I/II, the trial court never found a prima facie case of racial bias under
Batson/Wheeler. Arguing Box’s case “is not a third-stage case,” the People
suggest that the prosecutor’s jury selection notes would not have been
discoverable at trial had he requested them. This argument has superficial
appeal. Trial courts are encouraged to offer prosecutors the opportunity to
state their reasons for a strike, even in the absence of a prima facie showing,
to create an adequate record for the appellate court. (People v. Howard
(2008) 42 Cal.4th 1000, 1020.) In doing so, prosecutors do not convert a first-
stage Batson/Wheeler case into a third-stage one. (Howard, at p. 1020.)
Unless the defendant makes a prima facie case of purposeful discrimination,
the prosecutor’s reasons for the strike and the credibility of those reasons are
not at issue. (See Scott, supra, 61 Cal.4th at pp. 387−388 [“a party exercising
a strike . . . has no obligation to articulate a reason until an inference of
discrimination has been raised”].)
      But as Box points out, his trial predated Johnson, which concluded that
California courts had been applying the wrong standard to determine
whether a moving party stated a prima facie case. (Johnson, supra, 545 U.S.
at p. 168.) For trials predating Johnson, reviewing courts must
independently conduct the prima facie inquiry. (Scott, supra, 61 Cal.4th at
p. 384.) In the rare case in which “a prosecutor volunteers a justification for
a strike that is discriminatory on its face,” reviewing courts must consider
this proffered justification “with the totality of relevant facts to determine
whether they give rise to an inference of discriminatory purpose and thus
compel analysis of the subsequent steps in the Batson/Wheeler framework.”

                                        15
(Scott, at p. 391.) “In the circumstance where (1) the trial court has
determined that no prima facie case of discrimination exists, (2) the trial
court allows or invites the prosecutor to state his or her reasons for excusing
the juror on the record, (3) the prosecutor provides a reason that is
discriminatory on its face, and (4) the trial court nonetheless finds no
purposeful discrimination, the appellate court should likewise begin its
analysis of the trial court’s denial of the Batson/Wheeler motion with a
review of the first-stage ruling. In that (likely rare) situation, though, the
relevant circumstances, including the facially discriminatory justification
advanced by the prosecutor, would almost certainly raise an inference of
discrimination and therefore trigger review of the next step of the
Batson/Wheeler analysis.” (Scott, at pp. 391–392.)
      This is that rare case Scott envisioned. Excusal of all African American
prospective jurors in a trial involving an African American defendant accused
of killing White victims raises “ ‘heightened concerns.’ ” (See People v.
Ramirez (2022) 13 Cal.5th 997, 1089.) Bearing in mind that a prima facie
showing requires only a reasonable inference of purposeful discrimination
(Johnson, supra, 545 U.S. at p. 170), several of the prosecutor’s volunteered
reasons for striking the second of two African American jurors from the jury
give rise to such an inference. The trial court indicated as much, suggesting
that the prosecutor’s explanations were a self-inflicted injury and remarking
that many of her reasons for striking that second juror were “of the type of
which the appellate courts have been critical.” What jumps out from our
review of the record is that while voir dire may have revealed some plausible
bases to strike that juror, the prosecutor instead volunteered suspect factors
such as his syntax and grammar to justify the strike.




                                       16
      Prospective Juror Stephen A. was a machinist who made aircraft parts.
He had been married for four years to his wife, a loan counselor, and they
lived with their three children in Spring Valley. This would be his first time
serving on a jury. When the court named those on the trial witness list,
Stephen said he knew one potential defense character witness as a “football
coach at City College.”
      Counsel then examined Stephen in chambers. Stephen explained that
he had grown up in the same neighborhood as the coach, who was a few years
older than him. He was just an acquaintance, and Stephen did not feel their
relationship would affect his view of any testimony. He said the coach was
known in the neighborhood as an athlete—someone who did something with
his life, similar to how people viewed Stephen. The prosecutor asked about
the neighborhood that Stephen grew up in; Stephen said he grew up around
Lincoln Park. When Stephen left, the prosecutor expressed concern that he
would know of witnesses from Lincoln Park, but the trial judge reminded her
that Stephen had moved out of the neighborhood and said he did not follow
gossip.
      Later in voir dire, Stephen raised his hand when asked who had heard
about the case. He remembered the case from the news, and the only thing
that stuck out in his head was that the accused “was an athlete from
Clairemont.” He also raised his hand to disclose that he had “friends and
relatives that have gotten shot,” and “friends that have gotten accused [of]
shooting people.” They again went in chambers.




                                      17
      In chambers, Stephen clarified that the shootings were not accidents
and involved drug disputes; some went to court. A couple of Stephen’s
relatives had been shot by law enforcement. These experiences left him with
“a few opinions,” albeit not strong ones, that police sometimes made arrests
to meet quotas. But he did not feel all police were the same; his cousin was a
detective, and he judged law enforcement officers on their individual merits.
The prosecutor followed up on the shootings that occurred in San Diego.
Stephen said one uncle and three friends were shot, clarifying when asked
that they all had been killed. Although several people in the neighborhood
had been accused of being involved in shootings, Stephen no longer lived
there to know firsthand.
      Once Stephen left the judge’s chambers, defense counsel remarked that
“the leading cause of the death of young black men is gunshot wounds.” The
court replied, “All he’s done is grow up in this neighborhood. Wonderful.”
Back in open court, Stephen raised his hand when asked if he had any law
enforcement ties. He said he had a “close friend that’s a detective in the San
Diego Police Department,” but did not feel that friendship would affect his
evaluation of the case.
      Stephen remained on the jury as the People excused three additional
jurors. The People then excused Stephen from the jury. At that point,
defense counsel raised a Wheeler motion on grounds the prosecution had
excused the only two “young Black male jurors” who had been seated in the
jury box. The court did not find a prima facie case of purposeful
discrimination but nevertheless allowed the prosecutor to state her reasons
for the record.
      The prosecutor faulted Stephen for describing friends as being “shot”
rather than “killed.” She commented that Stephen had a hairstyle similar to


                                      18
Box at the time of his arrest—“flat on the top” with a “triangular level cutting
at the back that was very popular with young people today.” Defense counsel
quipped, “mainly Blacks,” and cocounsel remarked that she didn’t know “very
many White people with haircuts like that.” To this, the prosecutor
responded that she had seen her hairdresser “write initials the same way as

with Black people” for other clients.11 She then moved on, stating Stephen’s
grammar was extremely poor (a characterization not borne out by the voir
dire transcript) and that his syntax led her to believe at first that “he might
be illiterate.” Even after coming back into chambers, his speech seemed to
very slow compared to other jurors.
      She went on. Stephen knew a potential defense trial witness (the
football coach) from his childhood. Despite his denials, the prosecutor found
it hard to believe this would not influence his view of the coach’s testimony.
In recalling news coverage about the case, Stephen remembered that “the
defendants were athletes from Clairemont, whereas everyone else who
remembers the news generally remembers that there was a baby killed, that
individuals were killed.” He pronounced the word “police” by emphasizing its
first syllable, which suggested to the prosecutor an unfriendly feeling toward
law enforcement. Again, she observed that Stephen used the word “shot”
instead of “killed” in describing what had happened to his friends and
relatives. She also referenced his comment that police made arrests to meet
quotas and didn’t always have the facts when bringing in people on
technicalities. Finally, she claimed Stephen was late.




11     These reasons were given as the prosecutor searched for her notes. It
is not clear whether she found them and proceeded to give other reasons for
striking Stephen A. based on what was written in those notes.
                                       19
      “ ‘[T]he constitution forbids striking even a single prospective juror for
a discriminatory purpose.’ ” (Snyder v. Louisiana (2008) 552 U.S. 472, 478,
quoting U.S. v. Vasquez-Lopez (9th Cir. 1994) 22 F.3d 900, 902; see People v.
Silva (2001) 25 Cal.4th 345, 386; People v. Gutierrez (2017) 2 Cal.5th 1150,
1172.) On our record, several of the prosecutor’s volunteered justifications for
striking prospective juror Stephen A. are sufficient to permit an inference
that the prosecutor’s motives were discriminatory, placing her credibility
(and her jury selection notes) at issue. (Scott, supra, 61 Cal.4th at
pp. 391−392.) By focusing on Stephen’s syntax and haircut and faulting him
for grammatical mistakes nowhere present in our record, the prosecutor’s
remarks push Box past the prima facie threshold. Indeed, reasons such as
personal appearance, vernacular, neighborhood, and beliefs that law
enforcement engage in racial profiling have been legislatively recognized
(since January 1, 2022) as presumptively invalid bases for peremptory
challenges in criminal trials. (Code Civ. Proc., § 231.7, subd. (e); Stats. 2020,

ch. 318, § 2 (Assem. Bill No. 3070).)12
      Having rejected each of the threshold procedural challenges raised by
the People, we proceed to address the merits of the discovery ruling.

C.    Jury Selection Notes and the Work Product Privilege

      As in Jones, Box makes two alternative arguments: (1) the work
product privilege does not apply to shield a prosecutor’s jury selection notes
from discovery in a Batson/Wheeler challenge; and (2) even if it does, the


12    Although the prosecutor included race-neutral reasons in her list, such
as Stephen’s familiarity with the football coach and recollection of news
coverage about the case, all that is required in stage one of Batson/Wheeler is
a reasonable inference of purposeful discrimination. Whether the prosecutor
was, in fact, motivated by race-neutral considerations is a stage-three
determination.
                                       20
privilege was waived by the prosecution’s reference to the notes in explaining
the basis for its use of peremptory challenges. Either argument, if successful,
would result in disclosure of at least a portion of the notes.
         Perhaps because the Supreme Court’s Jones II opinion focused on the
waiver issue, the crux of the People’s argument here is that the prosecutor
did not make testimonial use of her jury selection notes during voir dire so as
to waive any work product privilege. Although she referred to her notes to
refresh her recollection, she stated those justifications on the record and
therefore did not place her notes at issue. Box, by contrast, suggests that by
relying on her notes to proffer justification for her strikes, she placed them at
issue.
         The Supreme Court found waiver in Jones II because the prosecution
“pointed to the documented results of a purportedly color-blind numerical
rating system” it had devised. (Jones II, supra, 12 Cal.5th at p. 365.)
Explaining that “[a] striking attorney cannot both stand on such a rating
system and assert privilege over it,” Jones II found that any claim of work
product privilege had been waived. (Ibid.) But the court’s opinion suggested
that waiver would not occur if an attorney “simply glances at her or his notes
to recall a particular answer provided during voir dire.” (Id. at p. 365.)
Because the prosecutor here placed no reliance on any rating system, the
circumstances of this case seem much closer to a “glance” at notes as a means
of refreshing recollection that the Jones II court characterized as
unobjectionable.
         But even if we assume there was no waiver, Box’s writ petition raises
the fundamental question presented in Jones I but sidestepped in Jones II:
whether an attorney’s jury selection notes are core work product shielded
from discovery pursuant to section 1054.6 where a Batson/Wheeler claim has


                                        21
proceeded past the first stage. The Jones II court found it unnecessary to
“resolve this broad dispute about the reach of the work product protection to
answer the question before [it]” where, on the facts, any such privilege had
been impliedly waived. (Jones II, supra, 12 Cal.5th at p. 362.) In affirming
Jones I on narrower grounds, the Supreme Court did not order this court’s
prior opinion depublished. Because nothing in Jones I is “inconsistent with”
or “disapproved by” Jones II, Jones I remains citable and precedential. (Cal.
Rules of Court, rule 8.1115(e)(2).)
      Having carefully considered the People’s countervailing arguments, we
have no reason to depart from this court’s ruling in Jones I. In deciding
whether work product protection applies, it is crucial to consider the
underlying policy concerns. Work product privilege serves to “(a) [p]reserve
the rights of attorneys to prepare cases for trial with that degree of privacy
necessary to encourage them to prepare their cases thoroughly and to
investigate not only the favorable but the unfavorable aspects of those cases”
and “(b) [p]revent attorneys from taking undue advantage of their
adversary’s industry and efforts.” (Code Civ. Proc., § 2018.020.) “At its core,
the work-product doctrine shelters the mental processes of the attorney,
providing a privileged area within which he can analyze and prepare his
client’s case. But the doctrine is an intensely practical one, grounded in the
realities of litigation in our adversary system.” (United States v. Nobles
(1975) 422 U.S. 225, 238.)
      Voir dire serves to probe each juror’s state of mind to allow the trial
judge to determine actual bias and permit the parties to evaluate suspected
biases. (Johnson v. Finn (E.D. Cal. Oct. 31, 2007, No. CIV-S-03-2063-RBB
JFM P) 2007 U.S. Dist. Lexis 101185 at p. *5.) “ ‘The only objective of
peremptory challenges is to obtain an impartial jury, and no litigant is


                                       22
entitled to select a jury to its liking.’ ” (Ibid.; see generally, Wheeler, supra,
22 Cal.3d at pp. 274−275 [peremptory challenges serve to produce an
impartial jury].) The discriminatory use of peremptory challenges in jury
selection not only affects individual litigants; it also undermines the integrity
of our courts and public respect for our criminal justice system. (Jones II,

supra, 12 Cal.5th at p. 357; Scott, supra, 61 Cal.4th at p. 390.)13
      It seems unlikely that a prosecutor’s jury selection notes will reveal
impressions, conclusions, or opinions about the legal theory of the case, as
opposed to impressions about particular jurors. (Johnson v. Finn, supra,
2007 U.S. Dist. Lexis 101185 at p. *5; Jones I, supra, 34 Cal.App.5th at p. 82.)
And the constitutional imperative of rooting out discrimination in the jury
selection process cautions against a broad work product privilege where a
prima facie case of racial bias under Batson/Wheeler has been made. (Jones
I, at p. 83; Johnson v. Finn, at p. *10 [“The discovery is not sought to exploit
the prosecution’s efforts in preparing for litigation. Rather, petitioners seek
this information to pursue their constitutional right to equal protection,
which outweighs any interest the state may retain in these prosecutor’s
notes.”].)
      “The Batson framework is designed to produce actual answers to
suspicions and inferences that discrimination may have infected the jury
selection process.” (Johnson, supra, 545 U.S. at p. 172, italics added.) It
“provides an opportunity to the prosecutor to give the reason for striking the



13     Although peremptory strikes have a long historical pedigree in
American jury trials, some have questioned whether Batson can eliminate
purposeful discrimination in jury selection and instead have called for
abandoning peremptory strikes altogether. (Batson, supra, 476 U.S. at p. 107
(conc. opn. of Marshall, J.); Miller-El v. Dretke (2005) 545 U.S. 231, 273 (conc.
opn. of Breyer, J.) (Miller-El).)
                                         23
juror, and it requires the judge to assess the plausibility of that reason in
light of all evidence with a bearing on it.” (Miller-El, supra, 545 U.S. at
pp. 251−252.) This truth-seeking mission is ill-served by shielding a
prosecutor’s jury selection notes from discovery where a prima facie case of

purposeful discrimination under Batson/Wheeler has been made.14
      That is not to say that the entirety of the notes would be discoverable in
every instance where a prima facie case is made, regardless of how the
particular information bears on a prosecutor’s reasons for the strike. Jones II
offers helpful guidance in that regard. Jury selection notes might on the one
hand “illuminate an attorney’s opinions and impressions of prospective
jurors—the matter specifically at issue in a Batson/Wheeler claim—[but]
they may also reveal opinions and impressions of the case and legal strategy.”
(Jones II, supra, 12 Cal.5th at p. 366.) Where the People are concerned about
overbroad discovery, they must make a foundational showing that disclosure
of jury selection notes would reveal impressions, conclusions, opinions, or
legal research or theories that are “unrelated to jury selection.” (Ibid.) Upon
an adequate proffer, the trial court may order in camera inspection and


14    Commentators have suggested that a prosecutor’s jury selection notes
might be subject to fewer work product protections when requested in
postconviction proceedings rather than during trial. (Abel, Batson’s Appellate
Appeal and Trial Tribulations (2018) 118 Colum. L.Rev. 713, 739−740 [“there
is simply less justification for protecting the prosecutor’s strategy and tactics
once the trial has already run its course”].) At the same time, section 1054.9,
subdivision (c) limits postconviction discovery to the materials a defendant
would have been entitled to receive at trial. We can appreciate how discovery
requests during trial might present unique issues, but have no occasion to
evaluate any differences in discovery of jury selection notes following a prima
facie Batson/Wheeler showing at trial versus in postconviction proceedings.
Here we are faced squarely with the question of postconviction discovery, and
we address the discoverability of this prosecutor’s jury selection notes in that
specific context.

                                       24
ensure that necessary redactions are made on a case-by-case basis “to protect
core work product that is not relevant to the Batson/Wheeler challenge at

issue.” (Jones II, at p. 366.)15
      We add this useful caveat to cabin the rule articulated in Jones I.
Where a defendant makes a prima facie case under Batson/Wheeler, the
prosecution’s jury selection notes become relevant and discoverable for
purposes of the stage-three analysis. There is no categorical bar to discovery
under the absolute work product privilege. But to the extent the People
believe that producing the requested notes would reveal a prosecutor’s
mental impressions about the case rather than his or her reasons for striking
a particular juror, core work product privilege might apply to shield some
portion of the notes from discovery. To assert this claim, the People must
make a foundational proffer as to how information in the notes would bear on
the prosecution’s case strategy. The trial court may then conduct an in
camera review and order the necessary redactions. (Jones II, supra, 12
Cal.5th at p. 366.)


15     The Jones II court adopted this procedure from Coito v. Superior Court
(2012) 54 Cal.4th 480 at pages 495 to 496, a case evaluating absolute work
product protection of recorded witness interviews. The People maintain that
this procedure applies only where work product privilege has been waived.
They urge that outside the waiver context, “Coito cannot be used to impose a
requirement that a foundational showing of attorney work product privilege
be made before denying the production of jury selection notes in a criminal
case.” We do not read Jones II so narrowly. The Supreme Court rejected a
categorical bar to production in Jones II because the work product privilege
had been waived in that case. It then proceeded to evaluate whether, despite
the lack of categorical protection, some material in the prosecutor’s jury
selection notes might nonetheless be shielded from discovery as protected
work product. (Jones II, supra, 12 Cal.5th at p. 366.) Rejecting a categorical
bar to production for different reasons here, we adopt the same procedure for
evaluating any necessary redactions.

                                      25
      Although the trial court here conducted an in camera review of the
prosecutor’s jury selection notes, it did so in an attempt to answer the wrong

question.16 An in camera review is only permissible to decide whether
otherwise discoverable portions of the prosecutor’s notes reveal mental
impressions about the theory of the case. Here, the court reviewed the notes
to confirm its tentative conclusion that the prosecutor had not waived any
work product privilege, an issue to which the notes were not relevant.
      The court never addressed Box’s argument that under Jones I, the
prosecutor’s jury selection notes were not covered by the absolute work
product privilege. Nor were the People asked to make a foundational proffer
showing why producing the jury selection notes would disclose privileged
work product unrelated to the Batson/Wheeler inquiry. And after the in
camera review, the court likewise never indicated whether any of the
material it reviewed bore on the Batson/Wheeler inquiry.
      Box suggests that we compel disclosure on this record. Instead, we
believe the appropriate course is to return the matter to the trial court for
further consideration of Box’s motion to compel, applying the correct
standard. Unless the People articulate a foundational basis for shielding
some portion of the jury selection notes from discovery, those materials must


16    The People might have contributed to the confusion. During the
hearing on Box’s motion to compel, the court stated its intent to conduct in
camera review of the jury selection notes to see if it found anything remotely
relevant to an impermissible basis for excusing a juror, in which case it would
order further proceedings. The People moved for reconsideration of the
decision to conduct in camera review, claiming such review was permitted
under Jones II only where the defense first established waiver of the work
product privilege. In a written order denying reconsideration, the court
commented that it could not decide waiver without conducting an in camera
review. After reviewing the notes in camera, the court assumed privilege and
found the prosecutor had not waived that privilege during voir dire.
                                       26
be turned over to Box in their entirety. If the People make an adequate
foundational proffer, the trial court may proceed to decide whether any

redactions are necessary.17
                                DISPOSITION
      Let a peremptory writ of mandate issue directing the Superior Court of
San Diego County to vacate the order denying Box’s motion to compel
postconviction discovery pursuant to section 1054.9. The court is directed to
reconsider Box’s motion based on the standards articulated in this opinion.




                                                                      DATO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O’ROURKE, J.




17     We decline Box’s invitation to give “Mr. Box’s counsel access to those
notes now, under a protective order that would prohibit their use in litigation
until the question of privilege has been resolved, so that counsel may provide
the advocacy necessary for this Court to resolve the question before it.” We
are able to reach a ruling in Box’s favor on the record before us.
                                      27